DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a final office action in response to applicant’s reply, filed on 08/17/2022, to the Non-Final Office Action mailed on 05/20/2022. 
Claims 1, 5-6, 8, 10, 14, 17, 19, 23, 26, and 30 are amended. Claims 2, 11, and 20 are cancelled. Claims 1, 3-10, 12- 19, and 21-30 are pending and addressed below.











Claim Objections
Claims 5, 14 and 23 are objected to because the claim does not expressly recite whether measurement configuration beam failure recovery statistic belongs to the medium access control (MAC) protocol measurement or the random access channel (RACH) report. Examiner suggests the following amendment “wherein the measurement configuration of the measurement request from the CU comprises at least a beam failure recovery statistic associated with the MAC protocol measurement”.













Claim Rejections - 35 USC § 103

Claims 1, 6-10, 15-19, 24-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over NPL (IDS Reference, R3-202263, Ericsson, 20th April – 30th April 2020 (FTP upload date 2020/04/09 19:13), hereinafter NPL-E, in view of Decarreau; Guillaume et al US 20220217781 A1, hereinafter Decarreau.
Regarding claims 1, 10, 19 and 30, NPL-E teaches, a method of operation at a distributed unit (DU) of a disaggregated base station (NPL-E: Fig. 1 showing disaggregated base station with gNNB-CU and gNB-DU), comprising:
receiving a measurement request from a central unit (CU) of the disaggregated
base station (NPL-E: section 8.2.X.2, Resource Status Request sent from gNB-CU to gNB-DU, which is sent to start a measurement. Upon receipt, gNB-DU initiates
measurements according to parameters in the request; section 9.2.1 .X1), the
measurement request comprising a measurement configuration associated with
at least one value to be obtained by the DU (NPL-E: section 8.2.X.2, Report
Characteristics IE in the Resource Status Request indicates the types of objects
to be measured) and a reporting configuration for reporting the at least one
value to the CU (NPL-E: section 8.2.X.2, the gNB-DU shall include in the Resource
Status Update: the Radio Resource Status IE, TNL Capacity Indicator IE,
Composite Available Capacity Group IE, depending on whether relevant bit is
set to 1.),
obtaining the at least one value in accordance with the measurement
configuration at the DU (NPL-E: section 8.2.X.2, if capable, the gNB-DU shall initiate the measurement requested by gNB-CU), and
sending a measurement report associated with the at least one value from the
DU to the CU in accordance with the reporting configuration (NPL-E: section 8.2.X.2, for each cell, gNB-DU includes in the Resource Status Update message .. ., section 8.2.Y.2 Resource Status Update; section 9.2.1.X4).
NPL-E does not expressly teach, wherein the at least one value comprises a random access channel (RACH) report and the measurement configuration comprises at least one of a RACH indication, a timing advance, a RACH trigger, a synchronization signal block (SSB) identifier, an uplink frequency band, a physical RACH (PRACH) resource, a RACH type, or a random access response (RAR) window size.
However, in the same field of endeavor, Decarreau teaches, wherein the at least one value comprises a random access channel (RACH) report and the measurement configuration comprises at least one of a RACH indication, a timing advance, a RACH trigger, a synchronization signal block (SSB) identifier, an uplink frequency band, a physical RACH (PRACH) resource, a RACH type, or a random access response (RAR) window size; (Decarreau: [68] teaches RACH Report is sent and RACH Report comprises “the random access (RACH) procedure trigger type, which triggers the RACH procedure; a number of steps, either 2 steps or 4 steps, for the RACH procedure (i.e RACH type); a resource used for the RACH procedure, including one or more of: a bandwidth part index for a bandwidth part, a frequency, a synchronization signalling block (SSB) index (identifying a particular SSB), and timing information; a number of RACH preambles sent by the user equipment until a successful RACH procedure completion (i.e RAR window size); a reason (or cause) for a RACH procedure failure (e.g., failure to receive a random access response (RAR), contention indication, or UE timeout) (in the case where a RACH procedure failed); and/or one or more RACH procedure configuration indexes used by the user equipment until a successful RACH procedure completion.”. For ‘RACH Indication’, It is obvious that ‘RACH Indication’ is also included to indicate it’s a RACH report, in line with Spec [135]. In Decarreau, RACH report is sent to base station, which can comprise CU and DU, as taught by NPL-E).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-E’s method/BS to include sending a RACH report that includes various measured parameters.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a random access procedure report including the random access procedure information for the one or more indicated random access procedure trigger types to meet the requirements of 5G providing significant improvement in wireless performance (Decarreau: Abstract, [4]).
With respect to Claim 10, claim recites the identical features of claim 1 for a disaggregated base station performing the method of DU. Therefore, it is subjected to the same rejection.
NPL-E further teaches, a DU of a disaggregated base station within a wireless communication network, comprising: a transceiver; a memory; and a processor (NPL-E: Fig. 1 teaches gNB-DU, which inherently comprises a transceiver, a memory, and a processor).
With respect to Claim 19, claim recites the identical features of claim 1 for a method of operation at a central unit (CU) of a disaggregated base station. Therefore, it is subjected to the same rejection.
With respect to Claim 30, claim recites the identical features of claim 1 for a disaggregated base station performing the method of CU. Therefore, it is subjected to the same rejection. NPL-E further teaches, a CU of a disaggregated base station within a wireless communication network, comprising: a transceiver; a memory; and a processor (NPL-E: Fig. 1 teaches gNB-CU, which inherently comprises a transceiver, a memory, and a processor).
Regarding claims 6, 15 and 24, NPL-E in view of Decarreau teaches the methods/disaggregated base station, as outlined in the rejection of claims 1, 10 and 19.
NPL-E further teaches, wherein the measurement configuration comprises at least one parameter associated with the at least one value and the reporting configuration further indicates at least one selected parameter of the at least one parameter to include in the measurement report (NPL-E: section 8.2.X.2 value= e.g. PRB periodic, of which parameter = SSB Area Radio Resource Status Item IE, and so on).
Regarding claims 7, 16 and 25, NPL-E in view of Decarreau teaches the methods/disaggregated base station, as outlined in the rejection of claims 1, 10 and 19.
NPL-E further teaches, wherein the at least one value comprises at least one of a load of the DU, a remote interference detected indicator, or a strong uplink interference detected indicator. (NPL-E: sections 9.2.1.X1 and 9.3.1.x3 Composite Available Capacity Group, which is included in Resource Status Update message as per section 8.2.X.2; section 9.2.1.X1 fifth bit=number of active UEs, therefore, teaches load of the DU).
Regarding claims 8, 17 and 26, NPL-E in view of Decarreau teaches the methods/disaggregated base station, as outlined in the rejection of claims 1, 10 and 19.
NPL-E further teaches, wherein the measurement configuration further comprises a filtering configuration for obtaining the at least one value. (NPL-E: sections 8.2.X.2, 9.2.1.X1, filtering e.g. SSB To Report List).
Regarding claims 9, 18 and 27, NPL-E in view of Decarreau teaches the methods/disaggregated base station, as outlined in the rejection of claims 1, 10 and 19.
NPL-E further teaches, wherein the reporting configuration comprises at least one of a periodicity of the measurement report or an event-based indicator requesting the DU to send the measurement report upon an occurrence of an event corresponding to the measurement configuration. (NPL-E: section 9.2.1.X1 Reporting Periodicity IE).

Claims 2, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over NPL-E, in view of FANG; Jianmin et al US 20220022058 A1, hereinafter Fang.
Regarding claims 2, 11 and 20, NPL-E teaches the methods/disaggregated base station, as outlined in the rejection of claims 1, 10 and 19.
NPL-E does not expressly teach, wherein the at least one value comprises a random access channel (RACH) report and the measurement configuration comprises at least one of a RACH indication, a timing advance, a detected power, a detected signal quality, a RACH trigger, a beam identifier, a synchronization signal block (SSB) identifier, an uplink frequency band, a physical RACH (PRACH) resource, a RACH type, or a random access response (RAR) window size.
However, in the same field of endeavor, Fang teaches, wherein the at least one value comprises a random access channel (RACH) report (Fang: [67] teaches CU requesting RACH report from DU) and the measurement configuration comprises at least one of a RACH indication, a timing advance, a detected power, a detected signal quality, a RACH trigger, a beam identifier, a synchronization signal block (SSB) identifier, an uplink frequency band, a physical RACH (PRACH) resource, a RACH type, or a random access response (RAR) window size (Fang: [65], [69], teaches RACH report included RACH beam related info e.g. beam index. This satisfies “one of” criteria of the claim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-E’s method/BS to include that wherein the at least one value comprises a random access channel (RACH) report and the measurement configuration comprises at least one of a RACH indication, a timing advance, a detected power, a detected signal quality, a RACH trigger, a beam identifier, a synchronization signal block (SSB) identifier, an uplink frequency band, a physical RACH (PRACH) resource, a RACH type, or a random access response (RAR) window size.
This would have been obvious because it would motivate one of ordinary skill in the art to provide techniques that can be implemented to report performance information to a next generation NG-RAN (Fang: [28]).

Claims 3, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over NPL-E in view of Decarreau, and further in view of Sirotkin; Alexander US 20210168755 A1, hereinafter Sirotkin.
Regarding claims 3, 12 and 21, NPL-E in view of Decarreau teaches the methods/disaggregated base station, as outlined in the rejection of claims 1, 10 and 19.
NPL-E and Decarreau do not expressly teach, wherein the at least one value comprises an uplink measurement, and the measurement configuration comprises at least one of a sounding reference signal (SRS) measurement, a phase tracking reference signal (PTRS) measurement, an angle of arrival measurement, an interference over thermal (IoT) measurement, a hybrid automatic repeat request (HARQ) retransmission rate, a maximum number of HARQ retransmissions reached indicator, or a beam measurement report.
However, in the same field of endeavor, Sirotkin teaches, wherein the at least one value comprises an uplink measurement, and the measurement configuration comprises at least one of a sounding reference signal (SRS) measurement, a phase tracking reference signal (PTRS) measurement, an angle of arrival measurement, an interference over thermal (IoT) measurement, a hybrid automatic repeat request (HARQ) retransmission rate, a maximum number of HARQ retransmissions reached indicator, or a beam measurement report (Sirotkin: [47], [64]-[65], teaches gNB-CU receives Measurement Result from gNB-DU and  measurement includes Angle of Arrival measurement. This satisfies “one of” criteria of the claim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-E and Decarreau’s method/BS to include that wherein the at least one value comprises an uplink measurement, and the measurement configuration comprises at least one of a sounding reference signal (SRS) measurement, a phase tracking reference signal (PTRS) measurement, an angle of arrival measurement, an interference over thermal (IoT) measurement, a hybrid automatic repeat request (HARQ) retransmission rate, a maximum number of HARQ retransmissions reached indicator, or a beam measurement report.
This would have been obvious because it would motivate one of ordinary skill in the art to provide techniques for performing positioning measurements such as positioning measurements in NRPPa (Sirotkin: [5]).

Claims 4, 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over NPL-E in view of Decarreau, and further in view of XU; Xiaoying et al US 20200119864 A1, hereinafter Xu.
Regarding claims 4, 13 and 22, NPL-E in view of Decarreau teaches the methods/disaggregated base station, as outlined in the rejection of claims 1, 10 and 19.
NPL-E and Decarreau do not expressly teach, wherein the at least one value comprises a radio link protocol (RLC) measurement, and the measurement configuration comprises at least one of a downlink RLC buffer occupancy, a first average number of RLC retransmissions per data radio bearer, a second average number of RLC retransmissions per user equipment (UE), a third average number of RLC retransmissions per cell, or a maximum number of RLC retransmissions detected indicator.
However, in the same field of endeavor, Xu teaches, wherein the at least one value comprises a radio link protocol (RLC) measurement, and the measurement configuration comprises at least one of a downlink RLC buffer occupancy, a first average number of RLC retransmissions per data radio bearer, a second average number of RLC retransmissions per user equipment (UE), a third average number of RLC retransmissions per cell, or a maximum number of RLC retransmissions detected indicator (Xu: [157] teaches CU receives RLC measurement from DU, [78]-[79] teaches a maximum quantity of RLC retransmission can be one of the measurement quantity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-E and Decarreau’s method/BS to include that wherein the at least one value comprises a radio link protocol (RLC) measurement, and the measurement configuration comprises at least one of a downlink RLC buffer occupancy, a first average number of RLC retransmissions per data radio bearer, a second average number of RLC retransmissions per user equipment (UE), a third average number of RLC retransmissions per cell, or a maximum number of RLC retransmissions detected indicator.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a communication processing method, to manage various types of information in a duplication mode for improving stability of data transmission (Xu: [4]-[5]).

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over NPL-E in view of Decarreau, and further in view of PANTELIDOU ANNA et al WO 2021047781 A1, hereinafter Anna.
Regarding claim 28, NPL-E in view of Decarreau teaches the method, as outlined in the rejection of claim 19.
NPL-E and Decarreau do not expressly teach, wherein the measurement configuration comprises an identifier of a user equipment (UE) associated with the at least one value, wherein the UE is served by the disaggregated base station.
However, in the same field of endeavor, Anna teaches, wherein the measurement configuration comprises an identifier of a user equipment (UE) associated with the at least one value, wherein the UE is served by the disaggregated base station (Anna: p.16, l.36-38, p.17, l.9-13, 22-23, teaches UE ID is used to identify the UEs in the measurement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-E and Decarreau’s method to include that wherein the measurement configuration comprises an identifier of a user equipment (UE) associated with the at least one value, wherein the UE is served by the disaggregated base station.
This would have been obvious because it would motivate one of ordinary skill in the art to provide an improved data collection for minimization of drive test data collection, and machine learning based optimization of networks (Anna: p.1, l 4-11).
Regarding claim 29, NPL-E, in view of Decarreau and Anna, teaches the method, as outlined in the rejection of claim 28.
NPL-E and Decarreau do not expressly teach, wherein the measurement report comprises the identifier of the UE.
However, in the same field of endeavor, Anna teaches, wherein the measurement report comprises the identifier of the UE (Anna: p.17, l.18-32, teaches UE ID of “Response Filter Set” is used in the measurement response message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-E and Decarreau’s method to include that wherein the measurement report comprises the identifier of the UE.
This would have been obvious because it would motivate one of ordinary skill in the art to provide an improved data collection for minimization of drive test data collection, and machine learning based optimization of networks (Anna: p.1, l 4-11).

Allowable Subject Matter
Claims 5, 14 and 23, as amended, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on 08/17/2022, with respect to the rejection of independent claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WANG U.S. Publication No. 20200162211 - SYSTEM, DATA TRANSMISSION METHOD AND NETWORK EQUIPMENT SUPPORTING PDCP DUPLICATION FUNCTION METHOD AND DEVICE FOR TRANSFERRING SUPPLEMENTARY UPLINK CARRIER CONFIGURATION INFORMATION AND METHOD AND DEVICE FOR PERFORMING CONNECTION MOBILITY ADJUSTMENT.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472